Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of A.G.F.W., a Minor Child             Appeal from the 6th District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 73,540).
No. 06-12-00111-CV                                     Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JUNE 6, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk